DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of invention II, claims 2-16 and species 10: fig. 16 in the reply filed on 3/16/22 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claim(s) 2-7, 9-16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ure (US. 20110190775).
Ure discloses a system for reaming and preparing an acetabulum of a pelvis for an acetabular implant, the system comprising: at least one of a first guide 3, fig. 1, 2 configured to engage and be positioned on at least a portion of the acetabulum or a second guide 13 configured to be mountable to the pelvis outside the acetabulum fig. 3; a reamer configured to ream the acetabulum (paragraph 25); an inserter 9 configured to insert an acetabular cup 10 in the reamed acetabulum fig. 4; and an electronic position indicator 8 configured to attach to the inserter 9, wherein the position indicator is configured to indicate an orientation of at least the inserter relative to an alignment axis of the acetabular cup (paragraph 30), wherein the first guide is patient-specific (paragraph 19) so as to be configured to mate with and be complementary to a surface of the acetabulum of a specific patient and is configured to receive a guiding element 12 that indicates the alignment axis of the acetabular cup, wherein the orientation of at least the inserter is indicated by light transmitted by the position indicator (paragraph 30), wherein the orientation corresponds to a shaft of the inserter fig. 4, wherein the position indicator includes an optical device (laser) configured to generate or display light indicative of the orientation (paragraph 30), wherein the second guide 13 is configured to receive a second guide element 7 that indicates the alignment axis of the acetabular cup, wherein the second guide is patient-specific so as to be configured to mate with and be complementary to a surface of the pelvis of specific patient (p. 19), wherein the indicator is configured to removably attach to at least one of the first guide fig. 4, wherein the alignment axis of the acetabular cup can be identified during a pre-operative plan using a virtual reconstruction of the pelvis, and wherein the reconstruction is based on two-dimensional medical images of the pelvis.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ure in view of Borja (US. 20100076505).
Ure fails to teach that the position indicator comprises a combination of accelerometers and the laser device.
Borja discloses a position indicator comprises a combination of accelerometers (surgical orientation device 12) and the laser device (P. 157) in order to obtain an orientation of the acetabular rim (P. 157).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the position indicator of Ure with a combination of accelerometers and laser in view of Borja in order to obtain an orientation of the acetabular rim


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775